Name: 2000/4/EC: Commission Decision of 30 November 1999 approving the programmes of checks aimed at the prevention of zoonoses presented for 2000 by the Member States and fixing the level of the Community's financial contribution (notified under document number C(1999) 3985) (Only the Danish, English and Finnish texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  agricultural activity;  economic policy;  agricultural policy;  health
 Date Published: 2000-01-06

 Avis juridique important|32000D00042000/4/EC: Commission Decision of 30 November 1999 approving the programmes of checks aimed at the prevention of zoonoses presented for 2000 by the Member States and fixing the level of the Community's financial contribution (notified under document number C(1999) 3985) (Only the Danish, English and Finnish texts are authentic) Official Journal L 003 , 06/01/2000 P. 0021 - 0022COMMISSION DECISIONof 30 November 1999approving the programmes of checks aimed at the prevention of zoonoses presented for 2000 by the Member States and fixing the level of the Community's financial contribution(notified under document number C(1999) 3985)(Only the Danish, English and Finnish texts are authentic)(2000/4/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Decision 94/370/EC(2) and in particular Articles 24(6), 29 and 32 thereof,Whereas:(1) Chapter 2 of Title III of Decision 90/424/EEC provides for the possibility of financial participation by the Community on checks aimed at the prevention of zoonoses;(2) Member States have submitted programmes for the prevention of zoonoses in their countries;(3) these programmes appear on the priority list of programmes for the eradication and surveillance of animal diseases which can benefit from financial participation from the Community in 2000 and which was established by Commission Decision 1999/702/EC(3);(4) in view of the programmes' important role in achieving the objectives pursued by the Community as regards the prevention of zoonoses, it is appropriate to fix the financial participation of the Community at 50 % of the costs incurred by the Member States concerned for the measures and up to a maximum amount of money for each programme;(5) the Community will make a financial contribution provided that the measures planned are carried out and the authorities supply all the information necessary within the time limit laid down;(6) the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. The programme for the monitoring and control of salmonella: in breeding poultry presented by Denmark is hereby approved for the period from 1 January 2000 to 31 December 2000.2. The Community's financial contribution is hereby set as 50 % of the costs borne by Denmark for the implementation of the programme with a maximum of EUR 400000, for:- according to the situation, the destruction of breeding poultry or the difference between the estimated value of the breeding poultry and the income from the sale of the heat-treated meat obtained from this poultry,- the destruction of incubated hatching eggs,- according to the situation, the destruction of non-incubated hatching eggs or the difference between the estimated value of the non-incubated hatching eggs and the income from the sale of the heat treated egg products obtained from the eggs.Article 21. The programme for the monitoring and control of salmonella in breeding poultry presented by Ireland is hereby approved for the period from 1 January 2000 to 31 December 2000.2. The Community's financial contribution is hereby set as 50 % of the costs borne by Ireland for the implementation of the programme with a maximum of EUR 50000, for:- according to the situation, the destruction of breeding poultry or the difference between the estimated value of the breeding poultry and the income from the sale of the heat-treated meat obtained from this poultry,- the destruction of incubated hatching eggs,- according to the situation, the destruction of non-incubated hatching eggs or the difference between the estimated value of the non-incubated hatching eggs and the income from the sale of the heat-treated egg products obtained from the eggs.Article 31. The programme for the prevention of enterohemorrhagic Escherichia coli (EHEC) from contaminating foodstuffs presented by Finland is hereby approved for the period from 1 January 2000 to 31 December 2000.2. The Community's financial contribution is hereby set as 50 % of the costs borne by Finland for the implementation of the programme with a maximum of EUR 125000.Article 4The financial contribution of the Community for the programmes referred to under Articles 1 to 3 shall be granted subject to:(a) bringing into force by 1 January 2000 the laws, regulations and administrative provisions by the Member State concerned for implementing the programme;(b) forwarding a report to the Commission every four months on the progress of the programme and the costs incurred at the latest four weeks after the end of each reporting period;(c) forwarding a final report on the technical execution of the programme accompanied by supporting documents relating to the expenditure incurred by 1 June 2001 at the latest;and provided that Community veterinary legislation has been respected.Article 51. The Commission, in collaboration with the competent national authorities, may carry out on-the-spot checks to ensure that the measures and assisted expenditure have been carried out.The Commission shall inform the Member States of the outcome of the checks.2. Articles 8 and 9 of Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(4) shall apply mutatis mutandis.3. The financial contribution of the Community may only be granted if the programmes have effectively been implemented in line with Community rules.Article 6This Decision is addressed to Denmark, Ireland and Finland.Done at Brussels, 30 November 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 224, 18.9.1990, p. 19.(2) OJ L 168, 2.7.1994, p. 31.(3) OJ L 276, 27.10.1999, p. 19.(4) OJ L 160, 26.6.1999, p. 103.